In a condemnation proceeding pursuant to EDPL article 4, the Town of Pelham, the Village of Pelham, the Pelham Union Free School District, and the Village of Pelham Manor appeal from a judgment of the Supreme Court, Westchester County (Rosato, J.), entered July 5, 2002, which granted the petition.
Ordered that the judgment is affirmed, with costs.
Although the appellants, nonparties to this proceeding, served what purported to lie answers to the petition, they declined to intervene despite being invited to do so by the *861Supreme Court. In light of that failure, they cannot now be heard to complain as to an outcome they believe to be adverse to them, and we decline to reach their remaining contentions (cf. Triangle Pac. Bldg. Prods. Corp. v National Bank of N. Am., 62 AD2d 1017 [1978]; Citibank v Island Fed. Credit Union, 190 Misc 2d 694, 695 [2001]; see generally CPLR 1001, 1002, 1012, 1013, 5511). Florio, J.P., Feuerstein, Crane and Rivera, JJ., concur.